ORDER
PER CURIAM.
Anthony Williams (“Defendant”) appeals from judgment entered on a jury verdict finding him guilty of stealing property worth more than $150 in violation of Section 570.030, RSMo 1994. He was sentenced to a term of imprisonment of seven years. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 30.25(b).